 INTERNATIONAL LONGSHOREMEN'S ASSOCIATION77INTERNATIONALLONGSHOREMEN'SASSOCIATION, DISTRICT COUNCIL OFPORTSOF PUERTO Rico, AFL, AND ITSAFFILIATEDLOCALS 1740 AND1674andCENTRALROIG REFININGCOMPANY, INC.INTERNATIONALLONGSHOREMEN'SASSOCIATION,DISTRICTCOUNCIL OFPORTS OF PUERTO Rico, AFL, AND ITS PRESIDENT E. G. MORENOandFRANCISCOVEGA OTERO D/B/A COMPANIADE TRANSPORTE FRANCISCOVEGA OTEROINTERNATIONAL LONGSHOREMEN'SASSOCIATION,DISTRICTCOUNCIL OFPORTS OF PUERTORICO,AFL, ITSPRESIDENTE. G. MORENO AND ITSLOCAL 1740andPUERTO RicoSTEAMSHIPASSOCIATION.Cases Nos.24-CD-2,24-CD-3, and24-CD-4.October 23,1952Decision and Determination of DisputeSTATEMENTOF THE CASEThis proceedingarisesunder Section 10 (k) of the Act, which pro-vides that "whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofSection 8 (b), the Board is empowered and directed to hear and de-termine the dispute out of which such unfair labor practice shall have.arisen...."On May 28, 1952, Central Roig Refinery Company, herein calledRoig Refinery, filed charges against International Longshoremen'sAssociation, District Council of Ports of Puerto Rico, herein calledthe ILA, and its affiliated Locals 1740 and 1674.On May 29, 1952,Francisco Vega Otero, d/b/a Compania de Transporte Francisco VegaOtero, herein called Vega Otero, filed charges against the ILA andits president, E. G. Moreno.On June 4 and 17, 1952, the Puerto RicoSteamship Association, herein called the Association, filed charges andamended charges against the Council, its president, and its Local1740.The charges alleged that the Respondents had engaged in andwere engaging in unfair labor practices within the meaning of Section8 (b) (4) (D) of the Act.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board'sRules and Regulations,the RegionalDirector investigated the chargesand, afterconsolidatingthe casesfor purposes of hearing, providedfor a hearingupon due notice to allparties.A hearing was held before George L. Weasler, hearing of-ficer, on August 14, 15, 18, and 19, 1952.All parties appeared at thehearing and were afforded full opportunity to be heard, toexamineand cross-examine witnesses,and to adduce evidence bearing on theissues.:,1Asoclacion de Choferes y Empleados de Camiones de Caguas,affiliated with Asociacionde Choferes de Puerto Rico, Inc., the certified representative of the employees of VegaOtero,was mailed a copy of the notice of hearing but did not enter an appearance orintervene.101 NLRB No. 29. 78.DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings of the hearing officer made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board but none was filed.Upon the entire record in the cases the Board 2 makes the following :FINDINGS OF FACT1.The businesses of the Employers(a)Central Roig Refining Company, The.Central Roig Refining Company, Inc., is a Puerto Rico corporationcompletely owned by the partners of Antonio Roig Sucesores, whichmanufactures refined sugar at Yabucoa, Puerto Rico.The partner-ship also manufactures raw sugar at Central El Ejemplo, Humacao,Puerto Rico.During the 12-month period preceding the hearing Roig-shipped outside of Puerto Rico approximately 38,000,000 pounds of re-fined sugar and approximately 32,500,000 pounds of raw sugar valuedin excess of $1,750,000.The parties stipulated, and we find, that both the partnership andCentral Roig Refinery, Inc., are engaged in commerce within themeaning of the Act.(b)Vega OteroVega Otero, d/b/a Compania Transporte Francisco Vega Otero,is engaged in a trucking business in San Juan, Caguas, and Humacao,Puerto Rico.The greater portion of the Company's income is de-rived from hauling sugar under contract for the Eastern Sugar Asso-ciates and Antonio Roig Sucesores.During the 12-month period pre-ceding the hearing this Company transported sugar valued in excessof $5,000,000 for the two companies to the piers at San Juan for ship-ment outside Puerto Rico.The parties stipulated, and we find, that Vega Otero is engaged incommerce within the meaning of the Act.(c)Puerto Rico Steamship AssociationThe Association is a membership association of companies engagedin the various ports of the Island of Puerto Rico in the loading andunloading of vessels, receipt and delivery of cargo and related opera-tions, and the transportation of such cargo between ports in PuertoRico and ports of the United States and foreign countries. The total' Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston, Murdock,and Styles]. INTERNATIONAL LONGSHOREMEN'S ASSOCIATION79value of such cargo transported from Puerto Rico to the United Statesand foreign countries during the 12-month period preceding the hear-ing was $337,000,000.During the same period the value of cargotransported from the United States and foreign countries to PuertoRico was in excess of $200,000,000. Included among the Association'smembers are the Bull Insular Lines, Inc., and the Lykes Lines Agency,Inc.We find that the Association is engaged in commerce within themeaning ofthe Act.2.The dispute(a)The factsVega Otero, who has a collective bargainingagreementwith theAsociacion de Choferes y Empleados de Camionesde Caguas,certi-fied asbargainingrepresentative for his employees on April 17, 1952,haulsboth raw and refined sugar to the piers at San Juan. At Cen-tral El Ejemplo, following a practice of many years, therawsugaris placed aboard Vega Otero's trucks by the employees of Central ElEjemplo and then is stacked in the truck by the employees of thetrucker.The unloading and stacking of therawsugarat the piers atSan Juan are done by stevedoring employees of the steamship com-panies or companies affiliatedwith them.A different procedure, however, and one which has been the practiceat least for approximately 16 years, is followed for loading andunloadingrefriedsugarfrom Roig Refinery.The loading of refinedsugar on Vega Otero's trucks at the refinery and the unloading andstackingof this sugar on the piers are done by the trucker's ownemployees and not by the stevedore employees of the steamshipcompanies.It is this work-the unloading and stacking ofruinedsugarat the piers at San Juan-which is in dispute.On May 6,1952, while employees of Vega Otero were unloading andstackingRoig's refined sugar at pier #9 of the BullInsular Lines,an ILA picketline wasestablished.The employees of Vega Oterostopped work and gathered outside the pier.When an official of theBull Lines spoke to the president of ILA Local 1740, he was told thatthe ILA stevedores thought that the unloading and stacking of refinedsugar should be done by them.The picket line, however, was removedat the instructions of E. G. Moreno, president of ILA, who stated thatthe matter had been postponed for 15 days.On the same day Morenotold another official of the Bull Lines that the picket line was set upbecause the ILA stevedores wanted the unloading of the refined sugarat the piers to be done by the dock workers and not by the employeesof the trucking company. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDOn June 1 or June 2, 1952, the employees of Vega Otero began tounload refined sugar from the Roig refinery at the BullLine's pier#1 in San Juan. Stella Royo, the official of Vega Otero who testified,left the pier after the work began.When he returned, he found hismen outside the pier.They told him that the ILA men had chasedthem off the pier.At that time Stella Royo talked with threeofficialsof the ILA-Ortiz, Gordils, and Caban.They told him "you are notsupposed to unload refined sugar, because that belongs to us."StellaRoyo then sought and received police protection.When the policeasked Gordils if the men were on strike, Gordils said that they werenot on strike but, "we don't want these people that come from theisland to unload this refined sugar here."While this conversationwas taking place, the ILA pickets appeared in front of the pier.Thepickets' placards bore the following statements in Spanish : "All thework in the waterfront is under the jurisdiction of the ILA.Thestacking of sugar is part of our contract on the piers.We demand thatit be fulfilled"; "The work on the piers is for the workers on the piers.We do not permit that imported workers who get lower salaries thanours," [sic] and "The sugar stevedores demand that our contract befulfilled; to stack on the piers is the jurisdiction of the pier workers."Despite the police protection, Vega Otero's workers refused to crossthe picket line, and the men who were loading raw sugar on the steam-shipGlencoeof the Bull Lines also stopped work.Later that day therefined sugar was hauled back to the refinery, and from that dateuntil after the issuance of a restraining order by the Federal districtcourt, on July 2, 1952, Vega Otero made no furthereffortto unloadsugarat theSan Juan piers.During this period Vega Otero was having much the same diffi-culty with his deliveriesof Roig'srefinedsugarto the Lykes Agency.On May 7, 1952, the assistant manager of Lykes Lineswas informedby Ortiz of the ILA that if he received any more refined sugar fromRoig, the ILA would set up a picket line at the piers.The next morn-ing,May 8, there was a picket line in front of the Lykes Lines piers#12 and #13 which the checkers, represented by ILA Local 1674,and other employees of the Lykes Lines would not cross.WhenOtero's trucks brought refined sugar from Roig's refinery to pier#13, they found this picket line there.Aftersome conversationbetween representatives of Lykes Lines and Vega Oteroand an offi-cial of ILA, the picket line was removed; but after about one-halfhour the pickets reappeared in front of the pier, and Caban, Oritz,and Gordils of the ILA arrived.These three ILA officials and therepresentative of Vega Otero then conferred withMoreno who agreedto permit Vega Otero to finish unloading the trucks upon which workhad been started.Vega Otero's employees, however, despite the INTERNATIONAL LONGSHOREMEN'S ASSOCIATION81pickets, finished unloading the entire shipment.On May 10, 1952,ILA stevedores at pier # 13 refused to load Roig's refined sugar aboardthe S. S.Jean Lykes,and this vessel left without its complete cargo a(b)Contentions of the partiesThe Employers-the charging parties-assert that by the aboveconduct the Respondents violated Section 8 (b) (4) (D) of theamended Act.The Respondents, represented by counsel, participated in the hear-ing and cross-examined witnesses.They, however, presented no wit-nesses and made no clear statement of position on the merits of thisproceeding.Neither the Respondents nor the charging parties arguedin summation at the hearing or filed briefs with the Board.(c)Applicability of the statuteThe charges, which were duly investigated by the Regional Director,allege a violation of Section 8 (b) (4) (D) of the amended Act, andthe Regional Director was satisfied that upon the basis of such in-vestigation, a violation of that section has been committed.As stated,the Respondents presented no testimony, and the facts upon whichwe base our findings are uncontroverted on the record.On the record before us, we find that there is reasonable cause tobelieve that the Respondents engaged in activities proscribed bySection 8 (b) (4) (D) of the Act, with the object of forcing orrequiring Vega Otero to assign the work of unloading and stackingrefined sugar on the piers at San Juan to members of their organiza-tion rather than to Vega Otero's own employees who are members ofanother labor organization.We therefore find that the dispute inquestion is properly before us for determination in a proceedingunder Section 10 (k).(d)The merits of the disputeThe record shows that the Respondents have no rights under anycontract with Vega Otero upon which to predicate a lawful claim tothe work in dispute.Nor is Vega Otero failing to conform to anyorder or certification of the Board determining the bargaining repre-sentative for the employees performing the work in dispute.To thecontrary, Vega Otero has recognized, bargained with, and executed acontract with the certified representative of his employees.Neitheris there any question that Vega Otero has assigned the work to hisown employees.3 The record indicates that there were other instances of refusals by the stevedoresto load sugar aboard vessels during July.As the record before us, however,does notclearly prove that the Respondents instigated or were responsible for these incidents, wehave not considered them in our determination of this dispute. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese facts are determinative of the present dispute.The Boardhas held that Sections 8 (b) (4) (D) and 10 (k) "do not deprive anemployer of the right to assign work to his own employees, nor werethey intended to interfere with an employer's freedom to hire, subjectonly to the requirement against discrimination as contained in Sec-tion 8 (a) (3)." 4 Consequently, in determining this dispute, it issufficient on the facts before us that Vega Otero assigned the work toits own employees and that the Respondents engaged in proscribedactivities to force or require Vega Otero to assign this work to theirown members.Accordingly, we find that the Respondents are not lawfully entitledto force or require Vega Otero to assign the work of unloading fromits trucks and stacking refined sugar on the piers at San Juan, PuertoRico, to their members rather than to employees of Vega Otero.'Determination of DisputeOn the basis of the foregoing findings of fact and the entire recordin this case, the Board makes the following determination of thedispute, pursuant to Section 10 (k) of the amended Act:1. International Longshoremen's Association, District Council ofPorts of Puerto Rico, AFL, its president E. G. Moreno, and its Locals1740 and 1674 are not, and have not been lawfully entitled to force orrequire Francisco Vega Otero, d/b/a Compania de Transporte Fran-cisco Vega Otero to assign the work of unloading and stacking refinedsugar on the piers at San Juan, Puerto Rico, to members of theirorganizations rather than to employees of Vega Otero.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, each of the Respondents shall notify the Re-gional Director for the Twenty-fourth Region, in writing, as to whatsteps the Respondents have taken to comply with the terms of thisDecision and Determination of Dispute.4United Brotherhood of Carpenters and Joiners of America,et al. (Stroh Brewers/Company),88 NLRB 844;Juneau Spruce Corporation,82, NLRB 650.5Direct Transit Lines,92 NLRB 1715.JOHN IRVING STORES OF CHICAGO, INC., THE NATIONALLY FAMOUS MARYJANESHOESTORES OF ILLINOIS, INC.,andCHICAGO JOINT BOARD,RETAIL,WHOLESALE&DEPARTMENT STORE UNION, C. I.0.,PETI-TIONER.Case No.13-RC-?664.October 23,195!Decision and OrderOn May 13, 1952, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under the101 NLRB No. 21.